By the Court.
The plaintiff, a passenger seated within one of the defendant’s trolley cars “going fast” on a public street, “heard a crash and the car gave a bang and I fell right down on the floor” of the car and received injuries. Other witnesses testified that at intersecting streets an automobile truck was in collision with and in front of the trolley car. There was no evidence concerning the manner in which the truck and car came into collision. There is nothing in these facts to show any negligence on the part of the defendant. The doctrine of res ipso loquitur has no application to these facts. The case is within the authority of many decisions. Niland v. Boston Elevated Railway, 213 Mass. 522. Stangy v. Boston Elevated Railway, 220 Mass. 414. McNiff v. Boston Elevated Railway, 234 Mass. 252. The case is plainly distinguishable from Magee v. New York, New Haven & Hartford Railroad, 195 Mass. 111, 113, Doherty v. Boston & Northern Street Railway, 207 Mass. 27, and cases of that nature on which the plaintiff relies.

Verdict to stand.